DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
_______________________________________________________________________
Claims 9-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-11, 17 and 19-21 of U.S. Patent No. 10,906,207. Although the claims at issue are not identical, they are not patentably distinct from each other because 
With respect to claim 9, U.S. Patent No. 10,906,207 claims a method of obtaining a powder of a polyaryletherketone, comprising carrying out grinding of a polyaryletherketone of tapped apparent density, measured on a STAV 2003 jolting volumeter equipped with a 250 ml test specimen after 2500 impulses, below 0.4 kg/l to a powder, wherein the grinding is carried out in a temperature range between 0 C and 50 C., with a yield of at least 98%, whereby the powder obtained from said grinding has a particle size distribution (diameters by volume) of d10>15 microns,  50<d50<80 microns, 120<d90<180 microns (Claim 1).
The claimed range of above 0 C overlaps with the claimed “between 0 C and 50 C”, while the claimed “yield of at least 48%” includes ranges overlapping with the “yield of at least 98%”. 
Claim 10 is rejected by claim 2 of U.S. Patent No. 10,906,207. 
Claim 11 is rejected by claim 3 of U.S. Patent No. 10,906,207. 
Claim 12 is rejected by claim 4 of U.S. Patent No. 10,906,207. 
Claim 13 is rejected by claim 5 of U.S. Patent No. 10,906,207. 
Claim 14 is rejected by claim 19 of U.S. Patent No. 10,906,207. 
Claim 15 is rejected by claim 1 of U.S. Patent No. 10,906,207. Specifically, the grinding of U.S. Patent No. 10,906,207 is performed at a temperature of between 0 and 50 C, using the same materials and method of grinding. 
The courts have generally held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. See, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01, I. Thus, the manner of measuring the glass transition temperature would necessarily yield the same results. 
Claims 16 is rejected by claim 1 of U.S. Patent No. 10,906,207. 
Claims 17 and 18 are rejected by claim 1 of U.S. Patent No. 10,906,207. Claim 1 of U.S. Patent No. 10,906,207 requires a yield of at least 98% (emphasis added). This range includes 100% yield. 
Claim 19 is rejected by claim 20 of U.S. Patent No. 10,906,207. 
Claim 20 is rejected by claim 21 of U.S. Patent No. 10,906,207. 
Claim 21 is rejected by claim 17 of U.S. Patent No. 10,906,207. 
Claim 22 is rejected by claim 1 of U.S. Patent No. 10,906,207. 
Claim 23 is rejected by claim 8 of U.S. Patent No. 10,906,207. 
Claims 24 and 25 are rejected by claim 1 of U.S. Patent No. 10,906,207. 
Claim 26 is rejected by claim 9 of U.S. Patent No. 10,906,207. 
Claim 27 is rejected by claim 10 of U.S. Patent No. 10,906,207. 
Claim 28 is rejected by claim 11 of U.S. Patent No. 10,906,207. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RICHTER (US 2009/0280263) teaches a method of obtaining a powder of a polyaryletherketone (see [0001]) comprising a step consisting of grinding a polyaryletherketone, wherein the grinding is carried out in a temperature range between 0°C and 50° (see [0013] and [0017], wherein room temperature is about 23°C).
RICHTER teaches that particle size distributions with a d10 of 8.5-16.7 microns (see [0024] and [0026]), d50 of 20-50 microns (see [0018]), and d90 of less than 160 microns (see [0018]) may be produced, possibly using classification/sieving of the product, but does not explicitly teach the particle size distribution of the powder obtained from the grinding without additional sieving.  However, Richter teaches grinding the same material at the same temperatures and using the same grinding equipment as disclosed in the instant application and recited in the instant claims.  ULFIK (US 5,841,037) and WAZNYS (US 2008/0245913) teach adjusting operating parameters and dimensions of air jet mills and impact mills, respectively, to achieve a desired particle size distribution (see column 1, lines 48-65 of ULFIK and [0019]-[0021] of WAZNYS).  
RICHTER reveals that only about 30 wt% of the ground particles fall within the particle size distribution when milled at a temperature of -50 degrees Celsius (Paragraphs [0023]-[0027]) and that yield is improved by milling at lower temperatures, preferably below 0 degrees Celsius (Paragraph [0017]). Thus, the disclosure of RICHTER appears to teach that the yield will decrease should the temperature be increased and that a milling temperature greater than -50 degrees Celsius would result in a yield of less than 30 wt%. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/            Primary Examiner, Art Unit 1745